Peters, C. J.
The facts agreed in this case show that a widow obtained upon her petition an allowance out of her husband’s estate for herself and minor children. The judge of probate received no information from any source of the fact that the minors were the children of the husband by a former wife. The widow, after obtaining the allowance, abandoned the children, leaving them without any means of support. Thereupon a guardian was appointed for the minors, they being under fourteen years of age, and he petitioned for and obtained another allowance for such minors.
*169The question presented is whether the judge had jurisdiction that would authorize him to make the second decree. We think not. He cannot make, excepting as hereafter named, but one decree of allowance. He can divide that allowance, if he pleases, between widow and minor children such as these, but is not compelled to do so. B. S., c. 65, § 25. The discretion is to divide, not to duplicate. The only authority which a judge of probate has to make any second or additional allowance is when there are newly-discovered assets, or when the estate, considered to be insolvent at the time a decree of allowance is made, turns out afterwards-to be solvent. B. S., c. 65, § 21. A decree of allowance, after it has been acted upon and executed, cannot be changed for the purpose of reducing the amount allowed. Pettee v. Wilmarth, 5 Allen, 144. Nor can it be changed in order to increase it. Nor can there be a second decree while the first stands, excepting in such instances as are above indicated.

Decree below reversed.

Walton, Virgin, Emery, Haskell and Whitehotjse, JJ., concurred.